USCA11 Case: 21-14172     Date Filed: 11/09/2022   Page: 1 of 12




                                         [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-14172
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
HAKIM AMAL ARCHIBLE,


                                      Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
          D.C. Docket No. 1:19-cr-00410-TWT-CCB-1
                   ____________________
USCA11 Case: 21-14172       Date Filed: 11/09/2022     Page: 2 of 12




2                      Opinion of the Court                21-14172

Before LUCK, BRASHER, and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant Hakim Amal Archible appeals his convictions and
total sentence of 105 months’ imprisonment for retaliating against
a federal judge or federal law enforcement officer by false claim, in
violation of 18 U.S.C. § 1521, and attempting to interfere with the
administration of Internal Revenue laws, in violation of 26 U.S.C.
§ 7212(a) and 18 U.S.C. § 2. First, Archible argues that the district
court plainly erred when it allowed Judge Brian Amero to testify
under Rule 404(b) of the Federal Rules of Evidence. Second, he
argues that the district court erred when it gave the jury an “at-
tempt” instruction. Third, he argues that the evidence was insuffi-
cient to convict him on all counts. Finally, he argues that the dis-
trict court violated his Fifth Amendment right by improperly in-
creasing his sentence because he asserted his innocence during al-
locution at his sentencing hearing. After reading the parties’ briefs
and reviewing the record, we discern no district court error and
affirm Archible’s convictions and total sentence.
                                 I.
        “We review the district court’s ruling on the admission of
evidence for an abuse of discretion.” United States v. Jiminez,
224 F.3d 1243, 1249 (11th Cir. 2000). However, where the defend-
ant fails to object to or challenge the admission of certain evidence
at trial, but raises a challenge to it on appeal, we review for plain
USCA11 Case: 21-14172          Date Filed: 11/09/2022       Page: 3 of 12




21-14172                 Opinion of the Court                            3

error only. See United States v. Smith, 459 F.3d 1276, 1295 (11th
Cir. 2006).
        To establish plain error, the appellant must show that:
“(1) an error occurred; (2) the error was plain; (3) it affected his sub-
stantial rights; and (4) it seriously affected the fairness of the judicial
proceedings.” United States v. Ramirez-Flores, 743 F.3d 816,
822 (11th Cir. 2014). An error is “plain” if controlling precedent
from the Supreme Court or our court establishes that an error oc-
curred. Id. The relevant time for assessing whether an error was
plain is at the time of appellate consideration. Id. For an error to
affect substantial rights, it must have been prejudicial, i.e., it must
have affected the outcome of the district court proceedings. United
States v. Olano, 507 U.S. 725, 734, 113 S. Ct. 1770, 1778 (1993). If a
defendant satisfies the first three prongs of the plain error test, we
have the authority to correct the plain error, but we are not re-
quired to do so. Id. at 735-36, 113 S. Ct. at 1778.
        Rule 404(b) provides that evidence of other crimes, wrongs,
or acts is not admissible to prove a defendants’ character to show
conformity therewith. Fed. R. Evid. 404(b). Such evidence may be
admissible for other purposes, such as proof of motive, oppor-
tunity, intent, preparation, plan, knowledge, identity, or absence of
mistake or accident. Id. Thus, evidence of uncharged criminal ac-
tivities generally is considered inadmissible extrinsic evidence un-
der Rule 404(b). Id. However, such evidence is admissible if it is
“(1) an uncharged offense which arose out of the same transaction
or series of transactions as the charged offense, (2) necessary to
USCA11 Case: 21-14172        Date Filed: 11/09/2022     Page: 4 of 12




4                      Opinion of the Court                 21-14172

complete the story of the crime, or (3) inextricably intertwined
with the evidence regarding the charged offense.” United States v.
McLean, 138 F.3d 1398, 1403 (11th Cir. 1998).
       Rule 404(b) permits the admission of prior bad acts evidence
to show motive, preparation, knowledge, and intent, as well as an
ongoing scheme or plan. See United States v. Lehder-Rivas,
955 F.2d 1510, 1515-16 (11th Cir. 1992) (noting that “[e]vidence of
criminal activity other than the charged offense is admissible for
purposes of Rule 404(b) if it [] pertains to the chain of events ex-
plaining the context, motive and set-up of the crime and is linked
in time and circumstances with the charged crime”). To establish
the relevance of other crimes’ evidence offered as proof of intent,
“it must be determined that the extrinsic offense requires the same
intent as the charged offense.” United States v. Dickerson, 248 F.3d
1036, 1047 (11th Cir. 2001) (quotation marks omitted).
        Evidence is relevant if it has any tendency to make a material
fact more or less probable. Fed. R. Evid. 401. However, a district
court may exclude relevant evidence if its probative value is sub-
stantially outweighed by the danger of unfair prejudice.
Fed. R. Evid. 403. Rule 403 “is an extraordinary remedy which the
district court should invoke sparingly, and the balance should be
struck in favor of admissibility.” United States v. Alfaro-Moncada,
607 F.3d 720, 734 (11th Cir. 2010) (quotation marks omitted). Ad-
ditionally, the risk of unfair prejudice can be reduced by an appro-
priate limiting instruction. See United States v. Ramirez, 426 F.3d
1344, 1354 (11th Cir. 2005).
USCA11 Case: 21-14172        Date Filed: 11/09/2022     Page: 5 of 12




21-14172               Opinion of the Court                         5

       Moreover, credibility determinations are left to the jury.
United States v. Flores, 572 F.3d 1254, 1263 (11th Cir. 2009). We
will not disregard them unless the testimony is unbelievable on its
face or incredible as a matter of law, meaning it contains facts that
the witness could not have possibly observed or events that could
not have occurred under the laws of nature. Id.
        The record indicates that Archible cannot establish that the
district court plainly erred when it admitted Judge Amero’s testi-
mony because Judge Amero’s testimony was relevant, and its pro-
bative value was not substantially outweighed by its prejudicial ef-
fect. The record demonstrates that Archible cross-examined Judge
Amero at trial, the district court instructed the jury that it had to
determine the credibility of each witness and gave a limiting in-
struction on the use of Rule 404(b) evidence, and the jury deter-
mined Judge Amero’s credibility. Accordingly, Archible is not en-
titled to relief on this issue.
                                 II.
       Where the defendant challenges the instructions as read, we
review the legal correctness of the instructions de novo, but we
defer to the district court on questions of phrasing absent an abuse
of discretion. United States v. Prather, 205 F.3d 1265, 1270 (11th
Cir. 2000). We will not reverse a conviction provided that the jury
charge, in its entirety, precisely reflects the law and facts and pre-
sents issues of law accurately. Id. Finally, we presume that jurors
follow the instructions given by the district court. United States v.
Almanzar, 634 F.3d 1214, 1222 (11th Cir. 2011).
USCA11 Case: 21-14172          Date Filed: 11/09/2022      Page: 6 of 12




6                        Opinion of the Court                   21-14172

        In Phillips, we held that the federal government cannot pun-
ish an individual more than once for the same offense when (1) one
act is a lesser-included offense of the other, and (2) both offenses
arise out of the same incident. United States v. Phillips, 4 F.4th
1171, 1178 (11th Cir. 2021). There, the defendant was “improperly
convicted and sentenced for both a crime and a lesser-included
crime based on the same set of facts.” Id. at 1173-74. We held that,
because “[b]oth offenses involved the same conduct from the same
day,” punishing the defendant for both violated the Double Jeop-
ardy Clause. Id. at 1178. Our present case is distinguishable from
Phillips.
         The record indicates that Archible’s claim that the district
court violated his rights pursuant to the Double Jeopardy Clause
fails because his conduct arose out of three separate Uniform Com-
mercial Code financing statements that were filed against different
people in at least two of the counts, filed on different days, and as-
serted different false claims of debt against government officials.
The jury did not convict him twice on each count, so his double
jeopardy argument fails. Further, the district court did not err
when it gave the jury an “attempt” instruction because the jury was
sufficiently informed that it had to unanimously find Archible
guilty of one of the means of committing the offense: either by fil-
ing, attempting to file, or conspiring to file a false lien against a gov-
ernment official on account of the official’s performance of his du-
ties. Hence, Archible is not entitled to relief on this claim.
USCA11 Case: 21-14172         Date Filed: 11/09/2022      Page: 7 of 12




21-14172                Opinion of the Court                         7

                                  III.
       Ordinarily, we review the sufficiency of the evidence to sup-
port a conviction de novo, viewing the evidence in the light most
favorable to the government and drawing all reasonable inferences
and credibility choices in favor of the jury’s verdict. United States
v. Ignasiak, 667 F.3d 1217, 1227 (11th Cir. 2012). “It is not necessary
that the evidence exclude every reasonable hypothesis of inno-
cence, provided a reasonable trier of fact could find that the evi-
dence establishes guilt beyond a reasonable doubt.” United States
v. Young, 906 F.2d 615, 618 (11th Cir. 1990).
        However, “where a defendant does not move for acquittal
or otherwise preserve an argument regarding the sufficiency of the
evidence in the court below,” he has a heavier burden, and we will
only reverse a conviction when it is necessary to prevent a manifest
miscarriage of justice. United States v. Fries, 725 F.3d 1286,
1291 (11th Cir. 2013). A defendant preserves a sufficiency-of-the-
evidence claim when he moves for acquittal at the close of the gov-
ernment’s case and renews the motion for judgment of acquittal at
the close of the evidence. See United States v. Bichsel, 156 F.3d
1148, 1150 (11th Cir. 1998). Likewise, the “defendant may move
for a judgment of acquittal, or renew such a motion, within 14 days
after a guilty verdict or after the court discharges the jury, which-
ever is later.” Fed. R. Crim. P. 29(c)(1).
       It is a crime to file, attempt to file, or conspire to file
       in any public record or in any private record which is
       generally available to the public, any false lien or
USCA11 Case: 21-14172         Date Filed: 11/09/2022      Page: 8 of 12




8                       Opinion of the Court                   21-14172

       encumbrance against the real or personal property of
       an individual described in section 1114, on account of
       the performance of official duties by that individual,
       knowing or having reason to know that such lien or
       encumbrance is false or contains any materially false,
       fictitious, or fraudulent statement or representation .
       ...

18 U.S.C. § 1521. We recently held that the statutory purpose of
§ 1521 “is to criminalize the act of filing or attempting to file a false
lien or encumbrance against the real or personal property of a fed-
eral officer or employee because of something he did as part of his
official duties, i.e., on account of the performance of official du-
ties.” United States v. Pate, 43 F.4th 1268, 1275 (11th Cir. 2022)
(quotation marks omitted).
       In Pate, we upheld the conviction under § 1521 where the
defendant filed false liens against the Commissioner of the Internal
Revenue Service (“IRS”) and the U.S. Treasury Secretary. Id. at
1269. However, it was undisputed that the defendant filed the liens
and that they were filed in retaliation for acts that the Commis-
sioner of the IRS and U.S. Treasury Secretary performed as part of
their official duties. Id. There, we reasoned that § 1521 “unambig-
uously covers both current and former officers and employees of
the United States.” Id. at 1276.
       It is a crime when an individual corruptly or by force
       or threats of force (including any threatening letter or
       communication) endeavors to intimidate or impede
       any officer or employee of the United States acting in
USCA11 Case: 21-14172       Date Filed: 11/09/2022     Page: 9 of 12




21-14172               Opinion of the Court                        9

      an official capacity under this title, or in any other
      way corruptly or by force or threats of force (includ-
      ing any threatening letter or communication) ob-
      structs or impedes, or endeavors to obstruct or im-
      pede, the due administration of this title . . . .

26 U.S.C. § 7212(a). We have held that, to be convicted under
§ 7212, “the defendant must do something more than interfere
with routine, day-to-day work carried out in the ordinary course
by the IRS, such as the review of tax returns.” United States v. Gra-
ham, 981 F.3d 1254, 1259 (11th Cir. 2020) (quotation marks omit-
ted). The defendant has to take a “targeted administrative action”
against the IRS. Id.
Viewing the evidence in the light most favorable to the govern-
ment and drawing all reasonable inferences and credibility choices
in favor of the jury’s verdict, the record demonstrates that the gov-
ernment presented sufficient evidence at trial to sustain Archible’s
convictions under § 1521 and § 7212. The government presented
testimony establishing that the liens were UCC financing state-
ments and were public records. Additionally, the government pre-
sented evidence that the UCC financing statements were publicly
accessible lien notices and that Koskinen and Lew were listed as
debtors on the UCC documents. The government also presented
evidence that Archible received a tax penalty letter before he filed
the statements against Koskinen in November 2014. Finally, the
government presented evidence that Archible signed the UCC doc-
uments, and it called Koskinen and Lew to testify that the liens
USCA11 Case: 21-14172       Date Filed: 11/09/2022     Page: 10 of 12




10                     Opinion of the Court                 21-14172

were materially false. Thus, the record shows that the government
presented sufficient evidence to support Archible’s convictions un-
der 18 U.S.C. § 1521 and § 7212. Accordingly, Archible is not enti-
tled to relief on this claim.
                                 IV.
       Typically, we must review a sentence under an abuse-of-dis-
cretion standard. Gall v. United States, 552 U.S. 38, 51, 128 S. Ct.
586, 597 (2007). Generally, when a party fails to make specific ob-
jections at sentencing after being given an opportunity to do so by
the district court, challenges to the sentence on appeal will be re-
viewed for plain error only. Ramirez-Flores, 743 F.3d at 821. To
preserve an objection, a defendant “must raise that point in such
clear and simple language that the trial court may not misunder-
stand it.” Id. (quotation marks omitted). A defendant does not pre-
serve an issue for appeal if the factual predicates of the objection
“are included in the sentencing record, but were presented to the
sentencing court under a different legal theory.” Id. (quotation
marks and alteration omitted).
        When it sentences a defendant, the district court must treat
the Guidelines as advisory, must consider the § 3553(a) factors,
may not select a sentence based on clearly erroneous facts, and
must adequately explain the chosen sentence. Gall, 552 U.S. at 51,
128 S. Ct. at 597. The district court must impose a sentence that is
sufficient, but not greater than necessary, to comply with the pur-
poses listed in § 3553(a)(2). See 18 U.S.C. § 3553(a)(2). In addition,
the court must consider: (1) “the nature and circumstances of the
USCA11 Case: 21-14172        Date Filed: 11/09/2022     Page: 11 of 12




21-14172                Opinion of the Court                        11

offense and the history and characteristics of the defendant;” (2)
“the kinds of sentences available;” (3) the guideline sentencing
range; (4) “any pertinent policy statement[s];” (5) “the need to
avoid unwarranted sentence disparities among defendants with
similar records” who have been convicted of similar conduct; and
(6) “the need to provide restitution to any victims.” Id. § 3553(a)(1),
(3)-(7).
        We have explained that § 3553(a)(1), the nature and charac-
teristics of the offense and the defendant, is intended to distinguish
among defendants who commit a particular offense or type of of-
fense. United States v. Irey, 612 F.3d 1160, 1202 (11th Cir. 2010)
(en banc). District courts are permitted to consider a wide range of
conduct as it relates to this factor, see 18 U.S.C. § 3661, even con-
sidering that the defendant failed to accept responsibility for his ac-
tions, failed to show remorse, and would likely be a recidivist if re-
leased. See United States v. King, 751 F.3d 1268, 1281 (11th Cir.
2014). Moreover, a court’s consideration of a defendant’s lack of
remorse does not implicate the defendant’s Fifth Amendment right
against self-incrimination. United States v. Stanley, 739 F.3d 633,
652-53 (11th Cir. 2014).
        The record demonstrates that the district court did not
plainly err when it imposed Archible’s sentence because it was per-
mitted to consider his statements during allocution, along with the
§ 3553 factors, which it did. Archible maintained his innocence at
the sentencing, did not express remorse for his crimes and stated
that he was the victim. Therefore, the district court did not err
USCA11 Case: 21-14172      Date Filed: 11/09/2022    Page: 12 of 12




12                    Opinion of the Court                21-14172

when it found that Archible’s “profound lack of acceptance of re-
sponsibility” warranted a higher sentence than the government re-
quested, but one still within the Guideline range. Further, this
court’s precedent forecloses Archible’s argument that the district
court’s consideration of his lack of remorse violated his Fifth
Amendment rights. See Stanley, 739 F.3d at 652-53. For the fore-
going reasons, we affirm Archible’s convictions and total sentence.
       AFFIRMED.